BLODGETT, P. J.
Heard upon bill, answer and proof.
Bill brought to set aside a mortgagee’s sale on the ground that same was not held at the time named in the notice of sale.
The time named in the notice of sale was 11:00 o’clock a. m. of February 5, 1930, and the return of the auctioneer shows same to have been held at said hour and date.
The main claim of complainants is that a person who came prepared to bid at said sale waited until 11:20 at said place of sale and, seeing no signs of an auctioneer or efforts made to carry on said sale, left the premises. The sale was made before 12 o’clock and the testimony is that the auctioneer arrived about 11:20 a. m., set up his flag and proceeded to sell the premises.
Complainants rely upon certain language used in J. Erastus Lester vs. Citizens Savings Bank, 18 R. I. 88, where the Court says “There is no satisfactory evidence that any person intending to bid left before the bidding began.”
There is testimony in this case that a witness, who appeared and testified, left about twenty minutes after the time advertised, and who said he came intending to bid.
The purchaser at said sale subsequently sold the property in September, 1930, before this bill was filed. The complaint was filed October 3, 1930. There is no testimony that this sale was not made to a bona fide purchaser for value.
Bill dismissed.